        Case 1:20-cv-09716-JPO Document 27 Filed 07/12/21 Page 1 of 1



                                                                          Christopher H. Lowe

                                                              420 Lexington Avenue, Suite 1830
                                                              New York, New York 10170-1830
                                                                           Main: 212.392.4772
                                                                          Direct: 212.764.7171
                                                                             Fax: 212.444.1030
                                                                         chris@lipskylowe.com

                                                                         www.lipskylowe.com

                                              July 12, 2021
VIA ECF
 The Honorable J. Paul Oetken, U.S.D.J.
 U.S. District Court for the Southern District of New York
 40 Foley Square
 New York, New York 10007

      Re: Abdelaal v. The City of New York, et al., 1:20-cv-09716

Dear Judge Oetken:

        This firm represents the Plaintiff. We write jointly with Defendants’ counsel, and
in accordance with Your Honor’s Individual Rules and Practices, Rule 3(C), to respectfully
request an extension of time to complete discovery, which is present set to close on July
19, 2021. This is the first request to extend this deadline.

        The parties require additional time to complete discovery in order to determine if
any additional paper discovery is needed or if there are any deficiencies in the respective
parties’ written discovery. Further, the parties agreed to participate in mediation prior to
conducting depositions to determine if they could resolve this matter before incurring
deposition costs. They, however, are currently in the process of rescheduling their
mediation session – which was previously scheduled for July 13 – because the mediator is
no longer available on that day. Finally, the parties require additional time to complete
discovery in order to accommodate their respective counsel’s planned summer vacations.

       Accordingly, we respectfully request that discovery be extended to October 19,
2021. If granted, we further respectfully request that the July 26 telephone conference be
adjourned to a date and time after the new discovery deadline.

                                             Respectfully Submitted,
                                             LIPSKY LOWE LLP

                                             s/ Christopher H. Lowe
                                             Christopher H. Lowe

cc:      William Grey, Esq. (via ECF)
